                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ALABAMA



 IN RE: Gary Seth Wright                                                  CHAPTER 13
 DEBTOR.                                                             CASE NO.: 20-80027


                            MOTION TO SUBSTITUTE COUNSEL
        COMES NOW, Michael A. Fritz, Sr., and requests permission to appear as substitute
 counsel for the Debtor in the above styled cause. The Debtor has consented to this substitution of
 Counsel.
        Fritz agrees to represent the Debtor to the same extent as Janet Wilkes of the Isaak Law
 Firm. The Isaak Law Firm assigns all rights to attorney fee to Fritz.

         WHEREFORE, counsel requests that he be allowed to appear as substitute counsel of
 record for the Debtor in the afore-styled matter.

                                                      /s/ Michael A. Fritz, Sr.
                                                      Michael A. Fritz, Sr.
                                                      Attorney for Debtor
 OF COUNSEL
 FRITZ LAW FIRM, LLC
 25 South Court Street, Suite 200
 Montgomery, AL 36104
 (334) 230-9790
 (334) 230-9789 Fax
 Email: bankruptcy@fritzlawalabama.com

                                       Certificate of Service

        I, Michael A. Fritz, Sr., do hereby certify I have this date mailed a copy of the above and
 foregoing upon Janet Wilkes by electronic notice this 18th day of February, 2021.


Isaak Law Firm
2815 Zelda Road, Suite B
Montgomery, AL 36106
334-262-8200
janet@protectingmen.com

                                                     /s/ Michael A. Fritz, Sr.
                                                     Michael A. Fritz, Sr




Case 20-80027-CRJ13        Doc 69    Filed 02/18/21 Entered 02/18/21 14:28:18             Desc Main
                                    Document     Page 1 of 1
